SAMUEL, Judge
(concurring).
I must disagree with the basis of the majority holding, i. e., that as appellant’s four defenses constitute only an attack on the validity of the tax sale, those defenses are precluded by the fact that the judgment in appellant’s suit to annul the tax sale has become final.
This is an application of the doctrine of res judicata, which doctrine we cannot consider. For in this case res judicata has not been pleaded and under a specific provision of LSA-C.C.P. Art. 927 the court “ * * * cannot supply the objections of prescription and res judicata, which must be specially pleaded.”
However, as I am of the opinion that the appellee is- entitled to a judgment on the ground of peremption,
I respectfully concur.